UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7242


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TODD BELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cr-00219-RDB-2; 1:12-cv-03042-RDB)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Todd Bell, Appellant Pro Se.     Bonnie S. Greenberg, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Todd     Bell     seeks    to    appeal      the     district       court’s          order

denying his Fed. R. Civ. P. 60(b) motion for reconsideration of

the court’s order denying relief on his 28 U.S.C. § 2255 (2012)

motion    and       denying     his    motion      for     judicial       review       in    the

interest of justice, which was construed by the court as an

unauthorized second or successive § 2255 motion.                           The orders are

not    appealable       unless    a    circuit          justice    or    judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2012).

A     certificate       of     appealability        will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies       this    standard      by

demonstrating          that    reasonable         jurists     would       find       that     the

district       court’s       assessment   of       the    constitutional            claims    is

debatable      or     wrong.      Slack    v.      McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.




                                              2
     We have independently reviewed the record and conclude that

Bell has not made the requisite showing.              Accordingly, we deny a

certificate of appealability and dismiss the appeal.

     Additionally,    we   construe       Bell’s      notice    of   appeal   and

informal brief as an application to file a second or successive

§ 2255 motion.      United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).      In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h).       Bell’s claims do not satisfy either of

these   criteria.    Therefore,    we     deny   authorization       to    file   a

successive § 2255 motion.

     We dispense with oral argument because the facts and legal

contentions   are   adequately    presented      in    the     materials   before

this court and argument would not aid the decisional process.

                                                                       DISMISSED




                                      3